Citation Nr: 1300879	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  06-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include as due to a service-connected bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1988 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, the issue was remanded by the Board for further development in July 2010 and September 2011.  The issue is now ready for adjudication.

The Veteran's representative has raised the issues of entitlement to a total disability rating based on individual unemployability (TDIU) and service connection for a psychiatric disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary concerning this claim.  

In a May 2012 statement, the Veteran indicated that his mother had copies of his medical records from Spartanburg Regional Medical Center concerning his car accident.  However, the Veteran submitted only the first page of a medical report from that facility.  The Veteran should be asked to obtain all of the medical records from that facility in his mother's possession and submit them.  The Veteran is advised that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the Veteran's representative has implied that perhaps service personnel records would provide relevant information concerning the Veteran's claim.  Such records should also be requested on remand. 

The Veteran has reported receiving treatment at the VA outpatient clinic in Greenville, South Carolina in 1990.  VA treatment records suggest that he had a treatment prior to 1998 then had a break in treatment to 2005.  While he contends that he was not treated for his back during the majority of the period prior to 1998, those VA treatment records could nonetheless contain complaints pertaining to back pain.  Such records should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to obtain and submit all of his medical records in his mother's possession pertaining to his treatment at Spartanburg Regional Medical Center in 1991 following his car accident.

2.  Request the Veteran's service personnel records through official channels.  If the records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of the inability to obtain such records.

3.  Request VA treatment records from the VA outpatient clinic in Greenville, South Carolina, from dating from March 1990 through 1998.  If the records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of the inability to obtain such records. 

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any additional development is deemed necessary as a result of information obtained in response to the above development, such should be accomplished.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



